Exhibit 13.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report on Form 20-F of Jacada Ltd. (the “Company”) for the year ended December 31, 2015 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), each of the undersigned, Gideon Hollander, Co-Chief Executive Officer of the Company, Guy Yair, Co-Chief Executive Officer of the Company, and Caroline Cronin, Chief Financial Officer of the Company, does hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of his or her knowledge: 1. The Report fully complies with the requirements of section 13(a) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April 21, 2016 By: /s/ Gideon Hollander Gideon Hollander Co-Chief Executive Officer /s/ Guy Yair Guy Yair Co-Chief Executive Officer /s/ Caroline Cronin Caroline Cronin Chief Financial Officer
